DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KAM HABIBI, D.C., P.A.,
                            Appellant,

                                    v.

                        7M PROPERTIES, LLC,
                             Appellee.

                              No. 4D17-3764

                         [September 27, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. 13-025942
CACE (03).

  Evan B. Plotka of Evan B. Plotka, P.A., Hollywood, for appellant.

  Ronald J. Zeller of Zeller & Associates, LLC, Wellington, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and MIRMAN, LAWRENCE, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.